Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on April 21, 2022 in response to the Office Action of January 21, 2022 is acknowledged and has been entered. Claim 1 has been amended. Claims 1-4 are pending and under examination in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The objection to claim 1 is raised once more to correct an erroneous suggestion previously made. 
The rejection to claims 1, 2 and 4 under 35 U.S.C. 112(a)(2) is maintained and now evidenced by Park to address the teaching of the amended feature. 
The rejection to claim 3 under 35 U.S.C. 103 is maintained.
A new ground of rejection to claims 1-4 under 35 U.S.C. 112(b) is now raised in view of the claim amendment. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13: the term “the cast green light” should be corrected to –the casted green light--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 7-10 the limitation of “the processor configured to cause the green light to cast only green light on the finger…the green light only reaching capillaries near skin surface”. 
It is not clear whether “the green light only reaching capillaries near skin surface” (1) is a computer/processor-implemented functional claim limitation due to the reason that it is recited as part of the limitation of the green light casting step that is caused by a processor, or (2) it is a nature of a green light, i.e., an inherent property of a green light – when a green light is emitted to the skin surface, due to its wavelength, it by nature only penetrates as far as near the skin surface to reach only the capillaries. 
Note that if it is part of the limitation of a computer/processor implemented step, i.e., the green light is controlled by the processor in such a way that it only reaches the capillaries, the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing, i.e., how a processor controls the casting such that the green light does not reach blood vessels other than the capillaries, and it would not have sufficient written description support. Hence, for examination purpose, the limitation of  “the green light only reaching capillaries near skin surface” is considered a characteristic of a green light, i.e., an inherent property.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al., US 2019/0125198 A1, evidenced by Park at al., US 2019/0076032 A1, hereinafter Park.

Claim 1. Kang teaches in FIG.1 “a pulse wave measurement apparatus” ([0051]: Referring to FIG.1, a bio-information measuring apparatus 100 includes a pulse wave sensor 110 and a processor 120) comprising: 
“a light transmitting plate (111) which is made of a member capable of transmitting light and against which a finger is pressed” ([0053]: the pulse wave sensor 110 may include a light source 111 which emits light onto an object; and [0114]: the guide groove 815 may guide an object OBJ to accurately contact the pulse wave sensor 910 when bio-information is measured…For example, the object OBJ may be a finger of a user); 
“a green light which casts green light” ([0054]: One or more light sources 111 may be provided to emit light of multiple wavelengths; and [0052]: the multiple wavelengths of the pulse wave signal may include…a green wavelength); 
“an infrared light which casts infrared light” ([0054]: One or more light sources 111 may be provided to emit light of multiple wavelengths; and [0052]: the multiple wavelengths of the pulse wave signal may include an infrared wavelength);
“a memory (220)” ([0067]: the storage part may include at least one storage medium of [various kinds of memories]); and 
“a processor (120) coupled to the memory (220)” (FIG.2) and the processor configured to: 
“cause the green light to cast only green light on the finger through the light transmitting plate, the green light having a peak wavelength in a wavelength range of 490 nm or more and 570 nm or less” ([0054]: the pule wave sensor 110 may include a pluratliy of light sources 111, each of which may emit light of different wavelength… the pulse wave sensor may include a single light source which may sequentially emit light of different wavelengths under the control of the processor 120; and [0052]: [0052]: the multiple wavelengths of the pulse wave signal may include…a green wavelength) – the wavelength of a green light ranges from approximately 490 to 570 nm, and a green light cast only the green light; 
“detect an intensity of reflection of the casted green light from the finger” ([0096]: upon receiving a request for measuring bio-information in 610, the bio-information measuring apparatus may control the pulse wave sensor to detect a multi-wavelength pulse wave signal in 620. In this case, the multiple wavelengths include…a green wavelength); 
“measure a pulse wave in the finger by making the infrared light cast infrared light on the finger through the light transmitting plate” ([0096]: upon receiving a request for measuring bio-information in 610, the bio-information measuring apparatus may control the pulse wave sensor to detect a multi-wavelength pulse wave signal in 620. In this case, the multiple wavelengths include an infrared wavelength…the pulse wave sensor may include…a pluratliy of light sources configured to emit light of each of the multiple wavelengths) 
“when the intensity of the reflection of the green light from the finger indicates that force at which the finger is pressed against the light transmitting plate” ([0097]: upon detecting the multi-wavelength pulse wave signal, the bio-information measuring apparatus may extract a contact pressure signal based on the detected multi-wavelength pulse wave signal in 630; [0071]: the contact pressure extractor 320 may extract a contact pressure between an object and the pulse wave sensor 110 at the specific time by analyzing the received multi-wavelength pulse wave signal; and [0073]: As illustrated therein, it can be seen that except for the pulse wave DC signal of the red (R) wavelength, there is a high correction between the pulse wave DC signals of other wavelengths, IR, G, and B and the contact pressure; FIG.4C: the correlation coefficient between the green light and the contact pressure is 0.85, which is the highest among the IR, R, G and B wavelengths) “is within a predetermined range suitable for the measurement of the pulse wave” (FIG.6: Step 640: measuring bio-information when the contact pressure measurement is normal; [0098]: maintaining a contact pressure to be constant is desirable. Thus, the bio-information measuring apparatus may determine whether the measurement state is normal by comparing the extract contact pressure with the reference pressure; and [0100]: upon determination in 640 that the measurement state is normal, the bio-information may measure bio-information based on the detected multi-wavelength pulse wave signal and/or the contact pressure signal).  
In regard to the feature of “the green light only reaching capillaries near skin surface”, as addressed in the rejection of this limitation under 35 U.S.C. 112(b), it is interpreted as an inherent property of a green light. Such an inherent property is evidenced by Park: [0080]: the photoplethysmography (PPG) signals measured by the pulse wave sensor from the body surface may be observed as a combination of arterial pulse wave signals generated at great depths from the body surface and capillarity pulse wave signals generated at relatively shallow depths from the body surface; [0082]: the capillary pulse wave signal S2; and [0083]: a pulse wave signal (e.g., Green pulse wave signal) having a short wavelength λ1 may include only the capillary pulse wave signal. 

Claim 2. Kang evidenced by Park teaches all the limitations of claim 1.
Kang further teaches that
“the processor transitions to a state in which the processor is capable of detecting the intensity of the reflection at least in part of a period from a moment when the green light is emitted to a moment when the infrared light is emitted” ([0052]: the multiple wavelengths of the pulse wave signal may include an infrared wavelength, a red wavelength, a green wavelength, a blue wavelength, and the like; and [0056]: the processor 120 may drive the pulse wave sensor 110 in response to a request to measure bio-information. The processor 120 may sequentially drive one or more light sources 111 based on a predetermined light source driving condition).
The process of the light sources emitting lights at different wavelengths sequentially is considered having a light with a wavelength emitted to the moment when a light with another wavelength is emitted.
 
Claim 4. Kang evidenced by Park teaches all the limitations of claim 1, including the feature of
 “the force at which the finger is pressed against the light transmitting plate is outside the predetermined range when the intensity of the reflection indicates that the force is outside the predetermined range” (Kang: [0071], [0073], [0097] and [0098]; FIGS.4A-4C and 6)
Kang further teaches that a notification to the user is set when the above situation occurs - 
“the processor notifies a user that the force at which the finger is pressed against the light transmitting plate is outside the predetermined range when the intensity of the reflection indicates that the force is outside the predetermined range” ([0099]: upon determination in 640 that the measurement state is not normal, the bio-information measuring apparatus may guide (or indicate or output) a measurement state in 650. The bio-information measuring apparatus may generate…warning information indicating ha the contact pressure is not a normal pressure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang evidenced by Park, as applied to claim 1, further in view of Hong et al., US 2015/0025394 A1, hereinafter Hong.

Claim 3. Kang evidenced by Park teaches all the limitations of claim 1, including the feature of “the intensity of the reflection indicates that the force is outside the predetermined range” (Kang: [0071], [0097], [0098], FIGS.4A-4C, and FIG.6: the “NO” route of step 640).
Kang evidenced by Park does not teach that when the contact pressure is outside the predetermined range, the processor cancels the IR emission.
However, in an analogous optical pulse wave measurement field of endeavor, Hong teaches that the finger contact triggers the bio-information measurement in [0160]: a heart rate measurement (or other such metric) may be triggered by an IR-based proximity detector and/or capacitive touch/proximity detector…Such IR-based proximity detector and/or capacitive touch/proximity detector may be disposed in or on and/or functionally, electrically and/or physically coupled to the optical window to detect or determine the presence of, for example, the user’s finger.
Hence, Hong teaches that the processor has a capability of controlling a bio-information measurement based on the finger contact condition. 
As applied to claim 1, Kang evidenced by Park teaches in Kang: [0098] that maintaining a user’s finger contact pressure to be a constant is desirable for a reliable bio-information measurement; therefore, it is considered that when Kang evidenced by Park, and Hong are combined they provide at least an implicit teaching such that the processor would not initiate the bio-information measurement when there is not a proper user’s finger contact, i.e., “cancels the casting of the infrared light by the infrared light when the intensity of the reflection indicates that the force is outside the predetermined range” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Kang evidenced by Park employ such features associated with the processor cancelling a bio-information measurement when the finger contact is not sufficient, as taught in Hong for the advantage of activating, in energy efficient ways, bio-information monitoring based on user skin proximity, as suggested in Hong, [0003].

Response to Arguments 
Applicant’s arguments in regard to the teaching of Kang have been fully considered but they are not persuasive. In specific, claim 1 is now amended with two additional features: (1) the processor configured to cause the green light cast only the green light on the finger; and (2) the green light only reaching capillaries near skin surface.
For feature (1), the wavelengths of green light is 490-470 nm, and the green light would only case green light as that is how the range of the wavelength represents. 
For feature (2), the wavelength of the light determines the penetration depth of the light. For a green light, it is an inherent property such that when it emits to the skin surface, it can only penetrate so much to reach only the capillaries near the skin surface. Although Kang does not explicitly teach such a feature, the newly cited Park is relied upon for an evidence of such a feature of a green light.  
	Based on the above, claims 1-4 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793